Symonds, J.
On April 18, 1879, a warrant for the arrest of the present plaintiff was issued by the defendant as judge of the police' court for the city of Belfast. Thereupon the plaintiff was arrested and held for trial.
This is alleged to have been an illegal assumption of authority on the part of the defendant, and a false imprisonment of the plaintiff. To recover the damages sustained thereby, the present suit is brought.
For what offense the warrant directed the arrest does not appear, and in other respects the statement of the case is incomplete. But it is apparent from the arguments that the main purpose of the proceeding, on either side, is to submit to the court in proper form the question whether the defendant was in fact and lawfully the judge of the police court at the date of said warrant, arrest and trial.
The police court was originally established by the Spec. Laws of 1850 c. 363, §§ 11-14. In October, 1877, the defendant was appointed judge of the court, received his commission for four years, took the qualifying oaths and entered upon the discharge of the duties of the office.
The first change in the organization of the court, to which *451attention is directed in argument, was by Spec. Laws of 1878, c. 26, when the style of the court was changed to that of the Belfast municipal court, and a very essential modification and enlargement of its powers were introduced; but by express provision the defendant was continued in office, as judge of the court with its new name and enlarged powers, under the commission he thou held and till the expiration of the term for which he had been appointed.
The effect of this act of 1878, or the force of the objections urged on constitutional grounds to some of its provisions, it is not necessary to consider in deciding the present case.
It was repealed in 1879, and a new act, — Spec. Laws, c. 180— was passed, establishing a court of the same name as that created by the act of 1850, but with a jurisdiction larger than that court had, and less than the jurisdiction of the municipal court.
The act of 1879 expressly repealed the act of 1878, and we think by necessary implication it repealed §§ 11-14, of the act of 1850, and created a new court of which the defendant is not the judge under his commission received in 1877. It was entitled “An act to establish the police court of the city of Belfast and to abolish the Belfast municipal court.” It gave the new court, which it created, concurrent jurisdiction in all cases in which the court of' 1850 had had such jurisdiction, and exclusive jurisdiction where it had had the same. Precisely the same powers and more were conferred upon it. It was provided that “the court hereby established shall be the depository of all records of the police court heretofore existing in said city;” — and also of that part of the records of the municipal court which were within the new jurisdiction conferred ; — “and shall have full power and authority to issue and renew executions, and carry into effect any judgment of, and to complete all processes and proceedings commenced in or by, said courts as aforesaid, and to certify and duly authenticate the records of said courts, as effectually in all respects as said courts heretofore existing could have done, had this act not been passed.”
It would be manifestly against the intention of the legislature to hold that the act of 1879 merely modified an existing court, or *452that it left tbe old police court in existence, after its exclusive jurisdiction and its records, with the usual powers of courts over their own records, had been transferred to a new court, to which the same concurrent powers that it former ly possessed, were also given; The former police court is in terms referred to as a thing of the past.
The act of 1879 went into effect on April 12,1879. The warrant was issued and arrest made on April 18, 1879.
According to the agreement of counsel, the defendant is to be defaulted and the damages are.to be assessed at nisiprúts.
Appleton, C. J., Barrows, Danforth, Yirgin and Peters, JJ., concurred.